UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARELL NAUTIQUE JENKINS,

                                 Plaintiff,
                                                                   19-CV-10728 (CM)
                     -against-
                                                                  ORDER TO AMEND
OFFICER S. (DOWNSTATE); JOHN DOE
(INMATE),

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, currently incarcerated in Mid-State Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants violated his rights at Downstate

Correctional Facility. 1 By order dated January 16, 2020, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis IFP). 2 For the reasons set forth

below, the Court grants Plaintiff leave to file an amended complaint within sixty days of the date

of this order.

                                     STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune


        1
          Plaintiff initially filed this action in the United States District Court for the Western
District of New York. On November 5, 2019, that court transferred this action to the Southern
District of New York. (ECF No. 4.)
        2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.




                                                   2
                                         BACKGROUND

       The following facts are taken from the complaint. On January 17, 2018, while Plaintiff

was in line waiting to eat in Downstate Correctional Facility, he was slashed from behind by an

unidentified inmate. After Officer S. saw the assault, he only stepped between Plaintiff and the

John Doe inmate. Officer S. “[d]idn’t even go for the inmate that slashed [Plaintiff], which

makes [Plaintiff] believe that [Officer S.] had a role in arranging the attack.” (ECF No. 1, 5.)

       Plaintiff brings this action against Officer S. and the John Doe inmate. He asserts that the

correction officer failed to protect him from harm, in violation of the Eighth Amendment.

Plaintiff seeks monetary damages.

                                          DISCUSSION

A.     Failure-to-Protect Claim

       Prison officials are required to take reasonable measures to guarantee the safety of

prisoners, including protecting prisoners from harm caused by other prisoners. See Farmer v.

Brennan, 511 U.S. 825, 832-33 (1994); Fischl v. Armitage, 128 F.3d 50, 55 (2d Cir. 1997). To

state a cognizable § 1983 failure-to-protect claim, a prisoner must show that: (1) he is

incarcerated under conditions “posing a substantial risk of serious harm”; and (2) prison officials

acted with “deliberate indifference” to his safety. Farmer, 511 U.S. at 832-33; see Hayes v.

N.Y.C. Dep’t of Corr., 84 F.3d 614, 620 (2d Cir. 1996). A plaintiff can establish deliberate

indifference by showing that a correction officer “knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of the facts from which an inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Farmer, 511 U.S. at 837. “[A] prison official has sufficient culpable intent if he has




                                                 3
knowledge that an inmate faces a substantial serious risk of serious harm and disregards that risk

by failing to reasonable measures to abate the harm.” Hayes, 84 F.3d at 620 (citation omitted).

        The mere negligence of a correctional official is not a basis for a claim of a federal

constitutional violation under § 1983. See Daniels v. Williams, 474 U.S. 327, 335-36 (1986);

Davidson v. Cannon, 474 U.S. 344, 348 (1986).

        Plaintiff asserts that Officer S. failed to protect him from being slashed by a John Doe

inmate. He also expresses his belief that Officer S. had a role in the attack. But Plaintiff does not

allege any facts showing that Officer S. either took part in planning the attack or otherwise knew

of it beforehand and failed to take reasonable measure to protect Plaintiff. Plaintiff’s speculation

alone is not sufficient.

        Because it is not clear that granting Plaintiff leave to amend would be futile, the Court

grants him leave to amend his complaint to detail his failure-to-protect claim. Plaintiff must

allege sufficient facts suggesting that Officer S. was deliberately indifferent because he knew of

a specific serious risk to Plaintiff’s safety and took no action to prevent it.

B.      Application for Pro Bono Counsel

        Plaintiff also submits an application for the court to request pro bono counsel. The factors

to be considered in ruling on an indigent litigant’s request for counsel include the merits of the

case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the facts and present

the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.

1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are

“[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because it is too

early in the proceedings for the Court to assess the merits of the action, Plaintiff’s motion for

counsel is denied without prejudice to renewal at a later date.


                                                   4
                                        LEAVE TO AMEND

        The Court grants Plaintiff leave to amend his complaint to detail how Officer S. or other

staff failed to protect him from harm. First, Plaintiff must name as the defendant(s) in the

caption 3 and in the statement of claim those individuals who were allegedly involved in the

deprivation of his federal rights. If Plaintiff does not know the name of a defendant, he may refer

to that individual as “John Doe” or “Jane Doe” in both the caption and the body of the amended

complaint. 4 The naming of John Doe defendants, however, does not toll the three-year statute of

limitations period governing this action and Plaintiff shall be responsible for ascertaining the true

identity of any “John Doe” defendants and amending his complaint to include the identity of any

“John Doe” defendants before the statute of limitations period expires. Should Plaintiff seek to

add a new claim or party after the statute of limitations period has expired, he must meet the

requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

        Second, in the statement of claim, Plaintiff must provide a short and plain statement of

the relevant facts supporting each claim against each defendant named in the amended

complaint. Plaintiff is also directed to provide the addresses for any named defendants. To the

greatest extent possible, Plaintiff’s amended complaint must:

            give the names and titles of all relevant persons;

            describe all relevant events, stating the facts that support Plaintiff’s case including
            what each defendant did or failed to do;



        3
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the amended complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
        4
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2019, at Downstate Correctional Facility, during the 7-3 p.m. shift.”
                                                    5
              give the dates and times of each relevant event or, if not known, the approximate date
              and time of each relevant event;

              give the location where each relevant event occurred;

              describe how each defendant’s acts or omissions violated Plaintiff’s rights and
              describe the injuries Plaintiff suffered; and

              state what relief Plaintiff seeks from the Court, such as money damages, injunctive
              relief, or declaratory relief.

        Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 19-CV-10728 (CM). An Amended Civil Rights

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

complaint will be dismissed for failure to state a claim upon which relief may be granted.

        Plaintiff’s application for counsel (ECF No. 5) is denied without prejudice to renewal at a

later date.

                                                   6
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 3, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 7
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
